jack trugman and joan e trugman petitioners v commissioner of internal revenue respondent docket no filed date ps were the only shareholders in an s_corporation s s purchased a residential property which ps used as their prin- cipal residence ps claimed the first-time_homebuyer credit under sec_36 r disallowed the credit because ps did not purchase the property and s did not qualify as an indi- vidual under sec_36 held s is not an individual for the purpose of sec_36 verdate 0ct jun jkt po frm fmt sfmt v files trugman sheila trugman v commissioner jack trugman and joan e trugman pro_se michael w bitner and susan k bollman for respondent kroupa judge respondent disallowed an dollar_figure first- time homebuyer credit tax_credit petitioners claimed for the sole issue for decision is whether petitioners are entitled to the tax_credit for a principal_residence purchased through an s_corporation we hold that they are not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incor- porated by this reference petitioners resided in nevada when they filed the petition petitioners are a married couple and the only shareholders of sanstu corp sanstu which owned and rented various real properties in missouri texas and california petitioners chose to incorporate sanstu in wyoming in because wyoming did not have a state_income_tax sanstu also elected to be an s_corporation for federal_income_tax pur- poses mr trugman is a certified business consultant and a registered professional engineer petitioners resided in a california home they had rented for years when they decided to move to nevada another state without a state_income_tax sanstu purchased a single- family home in henderson nevada property in sanstu contributed dollar_figure towards the purchase of the property and petitioners contributed dollar_figure sanstu was the legal owner of the property the property was petitioners’ principal_residence petitioners had not owned another prin- cipal residence during the prior three years petitioners claimed the dollar_figure tax_credit on their form_1040 u s individual_income_tax_return for sanstu did not claim the tax_credit on its form_1120s u s income_tax return for an s_corporation for respondent issued a deficiency_notice to petitioners disallowing the tax_credit petitioners timely filed a petition for redetermination with this court opinion this case presents an issue of first impression in this court we are asked to decide whether an individual may verdate 0ct jun jkt po frm fmt sfmt v files trugman sheila united_states tax_court reports claim the tax_credit for a principal_residence purchased through an s_corporation respondent argues that petitioners did not purchase the property and that an s_corporation is not an individual under sec_36 therefore neither may claim the tax_credit we agree we begin with the burden_of_proof the taxpayer generally bears the burden of proving the commissioner’s determina- tions are erroneous rule a the burden_of_proof may shift to the commissioner if the taxpayer satisfies certain conditions sec_7491 our resolution is based on a prepon- derance of the evidence not on an allocation of the burden_of_proof therefore we need not consider whether sec_7491 would apply see 124_tc_95 we now consider the relevant provision generally a refundable tax_credit is allowed to a first-time_homebuyer of a principal_residence in the united_states sec_36 a first- time homebuyer is defined as any individual if such indi- vidual and if married such individual’s spouse had no present ownership_interest in a principal_residence during the 3-year period ending on the date of the purchase of the principal_residence sec_36 our determination rests on the appropriate interpretation of the term individual in sec_36 see 124_tc_258 aff ’d 471_f3d_698 6th cir the court applies the ordinary meaning to undefined terms see 444_us_37 135_tc_1 121_tc_8 thus we are asked to decide whether an s corpora- tion qualifies as an individual under sec_36 we hold that s_corporations are not individuals for pur- poses of sec_36 a corporation at its core is a business_entity organized under state or federal_law whether an association a company or another recognized form see sec_301_7701-2 proced admin regs a corporation that satisfies certain criteria may elect small_business status for federal_income_tax purposes sec_1361 an s election does not alter the corporation’s corporate status it merely alters the corporation’s federal tax implications see generally sec_1 all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indi- cated verdate 0ct jun jkt po frm fmt sfmt v files trugman sheila trugman v commissioner a sec_1_1363-1 income_tax regs items of income deduction loss and credit generally pass through to the shareholders sec_1366 cf knott v commissioner tcmemo_1991_352 s_corporations remain freestanding entities independently shareholders 112_tc_240 citing 410_us_441 recognizable their from individual taxpayers on the other hand are subject_to tax under sec_1 which sets rates for married and unmarried individuals heads of households and estates and trusts sec_1 a - e sec_1_1-1 income_tax regs a corporation’s income is not subject_to tax under sec_1 rather tax is imposed on corporate income under sec_11 accordingly corpora- tions are not individuals within the meaning of sec_1 we now interpret the term individual within sec_36 we must look to the entire statute as a whole see fla country clubs inc v commissioner 122_tc_73 aff ’d 404_f3d_1291 11th cir see also huffman v commissioner 978_f2d_1139 9th cir aff ’g in part rev’g in part tcmemo_1991_144 the tax_credit under sec_36 references individuals only it does not men- tion corporations sec_36 contemplates various statuses of individuals eg married that do not apply to corporations further the tax_credit applies only to the purchase of a principal_residence sec_36 we have previously held that principal_residence which is undefined in sec_36 or sec_121 means the chief or primary place where a person lives or the dwelling in which a person resides gates v commissioner t c pincite either definition is incompat- ible with the notion that a business_entity has a principal_residence rather a corporation has a principal place of busi- ness see talmage v commissioner tcmemo_2008_34 contrasting the vocational nature of a principal_place_of_business with the domestic quality of an abode citing bujol v commissioner tcmemo_1987_230 aff ’d without pub- in application individuals are often segregated from corporations pt i of subch a ch subtit a of the code is dedicated to individual income whereas pt ii applies to corporate in- come compare secs with secs similarly individuals are entitled to different credits and deductions compare secs with secs sec_36 contemplates the effect of an individual’s marital status age citizenship mortality and enlistment in the military see sec_36 d f a e each is inapplicable to corporations the term principal_residence has the same meaning for purposes of sec_36 as it does for sec_121 sec_36 verdate 0ct jun jkt po frm fmt sfmt v files trugman sheila united_states tax_court reports lished opinion 842_f2d_328 5th cir aff ’d 391_fedappx_660 9th cir we read the term individual in sec_36 to exclude s_corporations petitioners are individuals they are the shareholders of sanstu and they reside in the property they are the only persons who may claim the tax_credit they are not entitled to the tax_credit however because they did not purchase the property sanstu purchased the property sanstu is not enti- tled to the tax_credit because it is not an individual under sec_36 petitioners seek leniency by arguing that irs representa- tives indicated that they could claim the tax_credit if the property was purchased through the s_corporation it is unfortunate when a taxpayer receives inaccurate informa- tion we have recognized however that incorrect legal advice from an irs employee does not have the force of law and cannot bind the commissioner or this court see 111_tc_215 n richmond v commissioner tcmemo_2009_207 atkin v commissioner tcmemo_2008_93 ultimately statutes regulations and judicial decisions govern a taxpayer’s tax_liability richmond v commissioner tcmemo_2009_207 citing zimmerman v commissioner 71_tc_367 aff ’d without published opinion 614_f2d_1294 2d cir representations by irs employees do not affect the outcome here as the only shareholders petitioners arranged for sanstu to purchase the property this was of their making they caused sanstu to acquire rental and investment properties they also caused sanstu to acquire the property which has markedly different tax consequences causing sanstu to acquire the property as petitioners’ principal_residence is inconsistent with acquiring real_estate for the production_of_income unfortunately for petitioners the purchase did not satisfy the requirements of sec_36 accordingly we con- clude that petitioners cannot claim the tax_credit because the property was purchased through an s_corporation we have considered all arguments the parties made in reaching our holding and to the extent not mentioned we find them irrelevant or without merit verdate 0ct jun jkt po frm fmt sfmt v files trugman sheila trugman v commissioner to reflect the foregoing decision will be entered for respondent f verdate 0ct jun jkt po frm fmt sfmt v files trugman sheila
